

Exhibit 10.23


[Non-Employee Director]


THIS DOCUMENT CONSTITUTES PART OF THE SECTION 10(a) PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.


Franklin Electric Co., Inc. Stock Plan
Restricted Stock Award Agreement


The Non-Employee Director identified below has been selected to be a Participant
in the Franklin Electric Co., Inc. Stock Plan (the “Plan”), and has been granted
a Restricted Stock Award (“Award”) as outlined below:
 
Participant:
Date of Award:
Number of Shares Subject to Award:
End of Restriction Period:


This Agreement, effective as of the Date of Award set forth above, is between
Franklin Electric Co., Inc., an Indiana corporation (the “Company”), and the
Participant named above. The parties hereto agree as follows:
 
The Plan provides a complete description of the terms and conditions governing
the Award. If there is any inconsistency between the terms of this Agreement and
the terms of the Plan, the Plan’s terms shall govern. All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein. A copy of the Plan is attached hereto and the terms of
the Plan are hereby incorporated by reference.
 

1.  
Grant of Restricted Stock. Subject to the provisions set forth herein and the
terms and conditions of the Plan, and in consideration of the agreements of the
Participant herein provided, the Company hereby grants to the Participant the
number of shares of Common Stock set forth above.

 

2.  
Acceptance by Participant. The receipt of the Award is conditioned upon the
execution of this Agreement by the Participant and the return of an executed
copy of this Agreement to the Secretary of the Company no later than 60 days
after the Award Date set forth therein or, if later, 30 days after the
Participant receives this Agreement.

 

3.  
Transfer Restrictions. Except as set forth in Section 8.1 of the Plan, none of
the shares of Common Stock subject to the Award (the “Award Shares”) shall be
sold, assigned, pledged or otherwise transferred, voluntarily or involuntarily,
by the Participant (or his estate or personal representative, as the case may
be), until such restrictions lapse in accordance with Sections 4 and 5 below.

 

 

- 65 -

--------------------------------------------------------------------------------





 

4.  
Lapse of Restrictions. The restrictions set forth in Section 3 above shall lapse
on each calendar day with respect to a number of Award Shares determined as of
each such calendar day by multiplying the number of Award Shares by a fraction,
the numerator of which is the number of full calendar days that have elapsed
from the Date of Award to the applicable calendar day and the denominator of
which is the number of full calendar days in the Restriction Period.

 

5.  
Termination During Restriction Period. To the extent the restrictions set forth
in Section 3 above have not lapsed in accordance with Section 4 above:

 

(a)  
In the event that the Participant’s service on the Board terminates due to the
Participant’s death, disability or retirement, all such restrictions shall lapse
on the date of such termination of service.

 

(b)  
In the event the Participant’s service on the Board terminates for any reason
other than death, disability or retirement, the restrictions shall lapse with
respect to a number of Award Shares as described in Section 4 above, with the
numerator equal to the full calendar days that have elapsed from the Date of
Award to the Participant’s termination of service on the Board.

 

(c)  
Award Shares with respect to which restrictions do not lapse shall be forfeited.

 

(d)  
For purposes of this Section 5, (i) “disability” means (as determined by the
Committee in its sole discretion) the inability of the Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which is expected to result in death or disability
or which has lasted or can be expected to last for a continuous period of not
less than 12 months; and (ii) “retirement” means termination of service on the
Board when the Participant is age 70 or older.

 

6.  
Rights as Shareholder. The Participant shall be entitled to all of the rights of
a shareholder of the Company with respect to the outstanding Award Shares,
including the right to vote such shares and to receive dividends and other
distributions payable with respect to such Award Shares from the Award Date.

 

7.  
Escrow of Share Certificates. Certificates for the Award Shares shall be issued
in the Participant’s name and shall be held in escrow by the Company until all
restrictions lapse or such Award Shares are forfeited as provided herein. A
certificate or certificates representing the Award Shares as to which
restrictions have lapsed shall be delivered to the Participant (or the
Participant’s executor or personal representative in the case of the
Participant’s death) upon such lapse of restrictions.

 

8.  
Section 83(b) Election. The Participant may make an election pursuant to
Section 83(b) of the Internal Revenue Code to recognize income with respect to
the Award Shares before the restrictions lapse, by filing such election with the
Internal Revenue Service within 30 days of the Award Date and providing a copy
of that filing to the Company.

 

 

- 66 -

--------------------------------------------------------------------------------





 

9.  
Administration. The Award shall be administered in accordance with such
administrative regulations as the Committee shall from time to time adopt.  It
is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.

 

10.  
Governing Law. This Agreement, and the Award, shall be construed, administered
and governed in all respects under and by the laws of the State of Indiana.

 
IN WITNESS WHEREOF, this Agreement is executed by the parties this ___ day of
__________, ______, effective as of the ___ day of __________, ______.
 



 
FRANKLIN ELECTRIC CO., INC.
           
________________________________
By:________________________________
Participant
 




 

- 67 -

--------------------------------------------------------------------------------




Franklin Electric Co., Inc. Stock Plan
Restricted Stock Award




Name (Please Print)


In the event of my death, the following person is to receive any outstanding
Award Shares granted to me under the Franklin Electric Co., Inc. Stock Plan.


NOTE:  The primary beneficiary(ies) will receive your Stock Plan benefits. If
more than one primary beneficiary is indicated, the benefits will be split among
them equally. If you desire to provide for a distribution of benefits among
primary beneficiaries on other than an equal basis, please attach a sheet
explaining the desired distribution in full detail. If any primary beneficiary
is no longer living on the date of your death, the benefit which the deceased
primary beneficiary would otherwise receive will be distributed to the secondary
beneficiary(ies), in a similar manner as described above for the primary
beneficiary(ies).



 
‘   Primary Beneficiary
 ‘ Secondary Beneficiary
       
Last Name
First
M.I.
Relationship
       
Street Address
 
City, State, Zip Code
         
‘   Primary Beneficiary
 ‘ Secondary Beneficiary
       
Last Name
First
M.I.
Relationship
       
Street Address
 
City, State, Zip Code
         
‘   Primary Beneficiary
 ‘ Secondary Beneficiary
       
Last Name
First
M.I.
Relationship
       
Street Address
 
City, State, Zip Code
       
If a trust or other arrangement is listed above, include name, address and date
of arrangement below:
               
Name
Address
Date
‘   For additional beneficiaries, check here and attach an additional sheet of
paper.



This supersedes any beneficiary designation previously made by me with respect
to Award Shares granted under this Plan. I reserve the right to change the
beneficiary at any time.



   
Date
Sign your full name here
   
Date received by Franklin Electric Co., Inc.
 
 
   
By:

 
 
- 68 -

--------------------------------------------------------------------------------

